Intervenor’s motion for reargument is granted and, upon reargument, the order of this court entered on February 7, 1985 [108 AD2d 616] and its accompanying memorandum, both of which were recalled and vacated by order entered August 22, 1985 [112 AD2d 873] are reinstated and the order amended only to the extent of permitting Michael M. Platzman, to appear as an intervenor in the within appeal and by striking the provision in said order directing that costs in the amount of $1,000 are to be paid personally by attorney Michael M. Platzman.
Subsequent to our original order in connection with this action, plaintiffs’ former attorney, Michael M. Platzman, moved for an order granting him, as intervenor, leave to reargue and/or permission to resettle to the extent of modifying that order by deleting the provision directing the payment by him of $1,000 to defendant. The motion to reargue having been granted, we have now considered the arguments offered by Mr. Platzman. The defendant has not responded to his factual allegations. In his moving papers, Mr. Platzman disputes the version of events set forth by plaintiffs’ counsel, insisting that he was not the cause of most of the delay which has occurred in the instant case.
Upon examination of the conflicting facts advanced by the various parties involved herein, it appears that plaintiffs’ new counsel, as well as the defendant, may share responsibility for the extensive delay. Under these circumstances, we deem it appropriate to reinstate the prior memorandum and to reinstate and amend the aforesaid order to the extent indicated. Concur—Murphy, P. J., Kupferman, Fein and Milonas, JJ.